PER CURIAM
*573Defendant, who was convicted of second-degree animal neglect in the Eugene Municipal Court, appealed to the circuit court where she was again convicted after a trial de novo . Defendant now appeals her conviction to this court. "Under ORS 221.360, when a defendant has been convicted in municipal court, and then convicted in circuit court following a trial de novo , we have jurisdiction to review the circuit court judgment only if the defendant is challenging the constitutionality of the ordinance he was convicted of violating." City of Eugene v. Smyth , 239 Or. App. 175, 181, 243 P.3d 854 (2010), rev. den. , 350 Or 230, 253 P.3d 1079 (2011) (emphasis added). Because, on appeal, defendant does not challenge the constitutionality of the ordinance she was convicted of violating, *395we do not have jurisdiction over this appeal and, accordingly, we dismiss.
Appeal dismissed.